DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 17, 2021.

Claims 7, 14, and 15 have been cancelled.

Applicant’s amendments to claims 1 and 13 to require that the anti-vibration sub be shorter than the adjacent drill pipe segments overcome the previously presented 35 USC 103 rejections thereof.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  With the amendment to the preamble of claim 1, the wording of the preamble makes it unclear that the “comprising” is referring to the “anti-vibration sub”.  The preamble could be read as “comprising” referring to the “downhole drill string”.

Regarding claims 2-6 and 8-12:  These claims are rejected due to their dependence on claim 1. 

Regarding claim 13:  With the amendment to the preamble of claim 1, the wording of the preamble makes it unclear that the “comprising” is referring to the “anti-vibration sub”.  The preamble could be read as “comprising” referring to the “downhole drill string assembly”.

Regarding claims 13-20:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 1,764,769).

Wood disclose an anti-vibration sub 5 - Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 6 – Fig 1 having a drill pipe segment length within a downhole drill string assembly, the sub comprising:
a section of drill pipe tubing A (see reproduction of Figure 4 below) having an outside diameter B (see reproduction of Figure 4 below) and an anti-vibration sub element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the drill pipe tubing having a body portion having an outer diameter smaller C (see reproduction of Figure 4 below) than the outside diameter of the drill pipe tubing;
the section of drill pipe tubing having connectors D, E (see reproduction of Figure 4 below) on opposite ends for connection to the end of the adjacent individual drill pipe segments Fig 4;
a molded in place non-rotating protector sleeve 13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 positioned along the body portion of the drill pipe tubing Fig 4; and
a stop collar 27, 28 – 3:7-13 positioned on either end of the protector sleeve for axially retaining the protector sleeve along the body portion of the drill pipe tubing Fig 4.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    391
    224
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rilling (US 3,747,700) in view of Lavender et al. (US 4,434,123, Lav).

Regarding claim 1:  Rilling discloses an anti-vibration sub A (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 18, 36 having a drill pipe segment length within a downhole drill string Fig 1, 2, the anti-vibration sub comprising:
a cylindrical steel pipe 12 having an outside diameter Fig 1 and an anti-vibration sub length shorter than the drill pipe segment length the segments 18, 36 are disclosed as “drill pipe string” thus implying a pipe joint of a standard length while pipe 12 is disclosed as a “mandrel” which implies a shorter piece of tubing, the cylindrical steel pipe having a body portion 20 having an outside diameter smaller than the outside diameter of the cylindrical steel pipe 3:2-4 and having a plurality of axially spaced annular rings 28 extending outwardly from the outside diameter of the body portion Fig 2 for transmitting thrust loads and distributing axial loads while drilling part of the connection between the body portion and the sleeve that are subjected to various forces during drilling Abstract: and
a non-rotating protector sleeve B – while Rilling does disclose that the sleeve is subjected to rotational forces, it is also clear that these forces are limited 1:60-2:2, 2:14-25 and that the sleeve is not intended for any active rotation relative to the body portion secured to the body portion and engaging the axially spaced annular rings and having an internal diameter fluid bearing surface geometry;
wherein the cylindrical steel pipe has threaded connectors 14, 32 on either end for attachment to the end of the adjacent individual drill pipe segments within the drill string fig 2 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 2 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string.
While Rilling does not disclose the use of the sub to absorb vibrational energy, as the structure of Rilling is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Rilling discloses all of the limitations of the above claim(s) except for the sleeve being molded to the body portion.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Rilling. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rilling so that the protector sleeve was molded to the body portion of the steel pipe as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 3: Rilling, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Rilling to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 2 of Rilling.

Regarding claim 8:  Wherein the protector sleeve has a hard outer layer 66 – 3:60-4:11 of Rilling and soft elastomeric inner layer 15 of Lav.

Regarding claim 9:  Wherein the protector sleeve includes grooves 42 of Rilling in an outer surface.

Regarding claim 11:  Wherein the protector sleeve is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rilling in view of Lav as applied to claim 1 above, and further in view of Andrigo (US 2014/0151026).

Rilling, as modified, discloses all of the limitations of the above claim(s) except for the grooves being straight.  The grooves 42 of Rilling are spiraled Fig 2.  
Andrigo discloses a tubular string 25a on which is mounted a centralizing sleeve 10.  Andrigo discloses that the sleeve includes a plurality of vanes 14d that either straight or extend spirally between the collars 16, 18 of the centralizer [0023].  The centralizer includes a groove between each adjacent vane such that the grooves would be either straight or spiral.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Rilling so that the grooves were straight as taught by Andrigo since the Examiner notes the equivalence of spiral and straight grooves for their use downhole sleeves and the selection of any of these known equivalents to use in Rilling would be within the level of ordinary skill in the art as taught by Andrigo.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rilling in view of Lav as applied to claim 1 above, and further in view of Wilson (US 5,148,876).

Rilling, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Rilling to position the anti-vibration sub of Rilling at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Claims 1-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Casassa et al. (US 2011/0114338, Cas).

Regarding claim 1:  Wood discloses an anti-vibration sub 5 – Fig 1, 4 (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments 6 – Fig 1 having a drill pipe segment length within a downhole drill string comprising:
a cylindrical steel pipe A (see reproduction of Figure 4 above) having an outside diameter B (see reproduction of Figure 4 above) and an anti-vibration sub length shorter than the drill pipe segment length element 5 is a “collar” thus known to be shorter than a length of tubing, 2:13-15, the cylindrical steel pipe having a body portion having an outside diameter C (see reproduction of Figure 4 above) smaller than the outside diameter of the cylindrical steel pipe Fig 4 and having a plurality of axially spaced annular rings 19a extending outwardly from the outside diameter of the body portion Fig 4 for transmitting thrust loads and distributing axial loads while drilling 2:63-3:71; and
a non-rotating protector sleeve 13a – doesn’t rotate relative to wellbore, 2:115-123; formed on body by molding, 2:80-106 molded to the body portion and engaging the axially spaced annular rings Fig 4;
wherein the cylindrical steel pipe has threaded connectors D, E (see reproduction of Figure 4 above) on either end for placement between and attachment to the end of the adjacent individual drill pipe segments within the drill string Fig 1 and wherein an outside diameter of the protector sleeve is equal to or larger than an outside diameter of the drill string Fig 4 thereby causing the anti-vibration sub to act as a nodal point to absorb vibrational energy from the drill string.
While Woods does not disclose the use of the sub to absorb vibrational energy, as the structure of Woods is the same as that of the instant application the end result or function will also be the same. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Regarding claim 2:  Wherein the plurality of axially spaced annular rings are between three to seven Fig 4 of Woods.

Regarding claim 3: Woods, as modified, discloses all of the limitations of the above claim(s) except for the annular rings being between 5 percent to 25 percent of a nominal diameter of the anti-vibration sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to that the rings were between 5 and 25 percent of the nominal diameter of the sub since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 4:  Wherein the annular rings have angled side surfaces Fig 4 of Woods.

Regarding claim 5: Wherein the angled side surfaces range from 45 degrees to 75 degrees relative to a central axis of the anti-vibration sub as shown in Fig 4 of Woods and have a radius at a root of the annular rings that is 10 percent to 50 percent of a height of the rings as shown in Fig 4 of Woods. These values are not specifically disclosed by Wilson however the shape of the rings is the same as that of the instant application and thus would have the same relative dimensions as that of the instant application.

Regarding claim 6:  Wherein the protector sleeve is positioned over the annular rings Fig 4 of Woods.

Regarding claim 16:  Woods discloses all of the limitations of the above claim(s) except for the protector sleeve having an internal diameter fluid bearing surface geometry.
Cas discloses a non-rotating protective sleeve 41 that has an internal diameter bearing surface geometry 42 - Fig 2B, [0023], [0079], [0080], [0137].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the sleeve included an internal diameter fluid bearing surface geometry as taught by Cas in order to have reduced wear between the sleeve and body portion [0120].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Lav.

Regarding claims 8 and 11:  Wood, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Wood so that the molded sleeve included a hard outer layer and a soft elastomeric inner layer as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin 5:15-45 of Lav or combinations thereof.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Moore.

Regarding claim 9: Woods, as modified, discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
Moore discloses a non-rotating protector sleeve 14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods so that the outer surface of the sleeve included grooves as taught by Moore in order to have enhanced lubrication between the wellbore and the sleeve [0015].

Regarding claim 10: Wherein the grooves are straight Fig 3 of Moore.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Cas as applied to claim 1 above, and further in view of Wilson.

Woods, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Woods to 4:46-57.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Lav.

Regarding claims 8 and 11:  Wood discloses all of the limitations of the above claim(s) except for the protector sleeve having a hard outer layer and soft elastomeric inner layer.
Lav discloses a method for securing a wear sleeve 13 to a drill pipe 11. The wear sleeve 13 is considered equivalent to the sleeve 36 of Woods. Lav also discloses that the wear sleeve is molded in place via layer 15, 1:6-10, 4:45-5:12.  The sleeve of Lav also includes a hard outer layer 13 and the soft elastomeric inner layer 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wood so that the molded sleeve included a hard outer layer and a soft elastomeric inner layer as taught by Lav in order to have increased the strength of the connection between the sleeve and the body portion 1:16-63.

Regarding claim 11:  Wherein the protector sleeve of Woods, as modified, is molded from a material selected from a group consisting of one or more of urethane, 5:15-45 of Lav or combinations thereof.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Moore.

Woods discloses all of the limitations of the above claim(s) except for the protector sleeve including grooves in an outer surface.
Moore discloses a non-rotating protector sleeve 14. The sleeve includes a plurality of grooves 19 located on its outer surface [0015], Fig 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Woods so that the outer surface of the sleeve included grooves as taught by Moore in order to have enhanced lubrication between the wellbore and the sleeve [0015].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wilson.

Woods discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Woods.  Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof 4:46-57, Fig 1.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Woods to position the anti-vibration sub of Rilling at buckling locations of the drill string, as suggested by Woods, in order to have increased the buckling strength of the drill string 4:46-57.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/1/2021